DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: Line 17 reading “the teethed portion” should read --the at least two teethed portions--.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Lines 2-3 reading “the teethed portion” should read --the at least two teethed portions--.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities: Lines 3-4 reading “two teethed portions arranged opposite each other” should read --the at least two teethed portions are arranged opposite each other--.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities: Line 5 reading “the rotation element” should read --the rotational element--.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities: Line 4 reading “three cams” should read --the three cams--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-22, 25 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronenberg et al. (USPGPub 2012/0283647). 

Re Claim 16, Cronenberg discloses a dose controlled multi-shot injection device comprising a housing (18) and a dose setting mechanism (20, 22, 30) (Cronenberg Fig. 2A; ¶ 0046-0050), wherein the dose setting mechanism (20, 22, 30) includes a drive spring (124), a rotatable dose setting handle (20) adapted to set a dose of medicament (as described at Cronenberg ¶ 0046), thereby biasing the drive spring (124) (Cronenberg ¶ 0068-0069) and a ratchet mechanism (32, 55) for maintaining the drive spring (124) in a biased state against a spring force at a set dose (Cronenberg ¶ ), wherein the ratchet mechanism (32, 55) (Cronenberg Figs. 3A-3B and 9A-9B) includes a fixed ratchet element (second compartment of body 18 as described in Cronenberg ¶ 0045 and as seen in Figs. 3A-3B) coupled to the housing (18) and having a circumferential teething (55), a movable flexible ratchet element (32) provided with at least two teethed portions (94) configured to engage the circumferential teething (55) at least pairwise at any one of a plurality of engaging positions (as seen in Cronenberg Fig. 9B), which respectively represent a set dose and a rotational element (26) (as seen in Cronenberg Fig. 7) and coupled to the dose setting handle (20) and configured to translate torque from the dose setting handle (20) into a number of forces radially acting on the flexible ratchet element (32) resulting in an elastic deformation of the flexible ratchet element (32), thereby releasing the engagement between the at least two teethed portions (94) and the circumferential teething (55) (Cronenberg ¶ 0054). 

Re Claim 17, Cronenberg discloses wherein the number of forces acting on the flexible ratchet element (32) are applied to a perimeter of the flexible ratchet element (32) arranged between the at least two teethed portions (94) (Cronenberg ¶ 0054).

Re Claim 18, Cronenberg discloses wherein the number of forces acting on the flexible ratchet element (32) has the same orientation as an engagement force provided by a structural stiffness of the flexible ratchet element (32) (Cronenberg ¶ 0067).

Re Claim 19, Cronenberg discloses wherein the rotational element (26) comprises a number of cams (25) (threads on either side of leadscrew 26, as seen in Cronenberg Fig. 7), which rotate together with the dose setting handle (20) and which rotate together with respect to the flexible ratchet element (32) (Cronenberg ¶ 0045 and 0056).

Re Claim 20, Cronenberg discloses wherein the fixed ratchet element comprises: a ringshape (Cronenberg Fig. 9A); and the circumferential teething (55) is arranged on an inner circumference of the fixed ratchet element (second compartment of body 18 as described in Cronenberg ¶ 0045 and as seen in Figs. 3A-3B).

Re Claims 21 and 22, Cronenberg discloses wherein the flexible ratchet element (32) comprises: an elongate shape (as seen in Cronenberg Fig. 9A) with a central elongated slot and the at least two teethed portions (94) arranged opposite each other; and two opposite cams (threads on either side of leadscrew 26, as seen in Cronenberg Fig. 7) are on the rotational element (26) within the slot (as seen in Cronenberg Fig. 8B); and wherein the cams are coupled to the dose setting handle (20) by a shaft (portion of leadscrew without threading) arranged between the cams (Cronenberg Fig. 7).

Re Claim 25, Cronenberg discloses wherein the fixed ratchet element (second compartment of body 18 as described in Cronenberg ¶ 0045 and as seen in Figs. 3A-3B) comprises: a ringshape; and the circumferential teething (55) is arranged on an outer circumference of the fixed ratchet element (as seen in Cronenberg Figs. 3B and 9B).

Re Claims 29 and 30, Cronenberg discloses the dose controlled multishot injection device further comprising a rotationally drivable expelling mechanism (24, 26, 28) adapted to linearly urge against a movable component (40) coupled to a medicament container (14, 36); and wherein the expelling mechanism (24, 26, 28) includes a spindledrive converter (24) (Cronenberg ¶ 0041-0062).

Re Claim 31, Cronenberg discloses wherein the medicament container (14, 36) contains a medicament (as described in Cronenberg ¶ 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg et al. (USPGPub 2012/0283647). 

Re Claim 23, Cronenberg discloses all of the limitations of Claim 16. Cronenberg further discloses wherein the flexible ratchet element (32) comprises a oval ring shape with a central slot (Cronenberg Fig. 9A) and two teethed portions (94) each arranged on one edge of the flexible ratchet element (32); and the two cams (threads on either side of leadscrew 26, as seen in Cronenberg Fig. 7) are provided on the rotational element within the slot (Cronenberg Figs. 7 and 9B). However, Cronenberg does not disclose the flexible ratchet element being triangular in shape, three teethed portions, and three cams. However, it would have been an obvious matter of design choice to modify Cronenberg to be configured such that the flexible ratchet element being triangular in shape, three teethed portions, and three cams since applicant has not disclosed that having such an embodiment solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the flexible ratchet element being triangular in shape, three teethed portions, and three cams, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Allowable Subject Matter
Claims 24 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the present case, prior art Cronenberg fails to disclose Claim 24 limitation “wherein the cams are configured to deflect the perimeter of the flexible ratchet element in a radial outward direction in a manner reducing a distance between the teethed portions.” In Cronenberg, the cams act to deflect the perimeter of the flexible ratchet element in a radial outward direction, but do not result in a reduction of the distance between the teethed portions. Furthermore, Cronenberg fails to disclose “the rotational element comprises […] at least four cams, which are distributed about an inner circumference of the shaft, decreasing the inner diameter of the shaft and facing the flexible ratchet element, wherein the flexible ratchet element is arranged between the rotational element and the fixed ratchet element such that the cams abut the perimeter of the flexible ratchet element and the teethed portions face the circumferential teething.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783       

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                           
03/01/2021